 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANGEL LOUIS VEGA,                                 No. 1:18-cv-00568-DAD-GSA
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   V. MENCHACA, et al.,
                                                       (Doc. No. 13)
15                      Defendants.
16

17           Plaintiff Angel Louis Vega is a state prisoner proceeding pro se and in forma pauperis

18   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 3, 2019, the assigned magistrate judge screened plaintiff’s first amended

21   complaint and issued findings and recommendations recommending that plaintiff’s motion for

22   appointment of counsel be denied and that this action be dismissed due to plaintiff’s failure to

23   state a claim upon which relief may be granted under § 1983. (Doc. No. 13.) Those findings and

24   recommendations were served on plaintiff and contained notice that any objections thereto were

25   to be filed within fourteen days after service. (Id. at 5.) To date, no objections have been filed,

26   and the time in which to do so has now passed.

27   /////

28   /////
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5          1. The findings and recommendations issued on October 3, 2019 (Doc. No. 13) are

 6               adopted in full;

 7          2. Plaintiff’s motion for appointment of counsel is denied;

 8          3. This action is dismissed, with prejudice, due to plaintiff’s failure to state a claim upon

 9               which relief may be granted under 42 U.S.C. § 1983; and

10          4. The Clerk of the Court is directed to close this case.

11   IT IS SO ORDERED.
12
        Dated:     January 16, 2020
13                                                        UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
